internal_revenue_service department of the treasury index nos number release date washington dc person to contact telephone number refer reply to cc dom it a br 6-plr-117992-98 date date attn legend taxpayer plan dear this letter is in response to your request for a ruling under sec_117 of the internal_revenue_code_of_1986 code respecting the continuing excludability from gross_income of certain benefits provided by the taxpayer under a tuition reduction plan the plan the national_office cp e ep r previously issued a letter_ruling to the taxpayer respecting the plan on date ir ltr the present request concerns recent amendments to the plan the prior ruling addressed four levels of benefits under the plan separately as benefit one benefit two benefit three and benefit four we concluded that benefit one and benefit two were both within the safe_harbor of sec_1_410_b_-4 of the income_tax regulations and that the qualified tuition reductions provided to employees in accordance with these two benefits were not discriminatory in favor of highly compensated employees within the meaning of sec_117 of the code we analyzed benefit three based on the factors set forth in sec_1_410_b_-4 of the regulations and concluded that benefit three met the facts_and_circumstances_test in the regulations and satisfied the requirements of sec_117 with respect to benefit four we stated in the prior ruling that if only the plr-117992-98 standards set forth in sec_410 of the code and sec_1_410_b_-4 of the regulations were applicable we would have concluded that benefit four was discriminatory however although sec_117 prohibits discrimination in favor of highly compensated employees described in sec_414 there is no specific language in sec_117 that mandates that the same coverage tests applicable under sec_410 are also applicable under sec_117 the prior ruling cited a number of factors relevant to our analysis of benefit four including the fact that benefit four covers the identical group of highly compensated employees as benefit three which meets the nondiscrimination tests of sec_410 the difference in benefits between benefit four and benefit three depends on the institution the covered employee’s child attends and is not related to the compensation level of the covered_employee and the number of nonhighly compensated employees eligible for benefits under benefit four is substantial even though less than the number of highly compensated employees who are eligible we concluded therefore that benefit four did not discriminate in favor of highly compensated employees the plan remains substantially the same in the present case as amended the plan now has three levels of benefits benefit a benefit b and benefit c benefit a is essentially a merger of benefit two and benefit three in the prior ruling and clearly satisfies the discrimination tests under sec_410 and the accompanying regulations under benefit a the extent of the benefits available has been increased over that provided in benefit two of the prior ruling but this change does not adversely affect the availability of these benefits to the nonhighly compensated employees benefit b is basically the same as benefit one in the prior ruling and also satisfies the discrimination tests benefit c is essentially the same as benefit four in the prior ruling and again if only the standards set forth in sec_410 of the code and sec_1 of the regulations were applicable to benefit c we would conclude that benefit c is discriminatory however as previously discussed there is no specific language in sec_117 that mandates the same coverage tests applicable under sec_410 of the code and sec_1_410_b_-4 of the regulations in addition the same basic factors we cited to support our conclusions in the prior ruling remain applicable to benefit c in the present case the same group of highly compensated employees covered by benefit c is also covered by benefit a which satisfies the nondiscrimination tests under sec_410 the difference in benefits between benefit c and benefit a depends on the institution the covered employee’s child attends and is not related to the compensation level of the covered_employee and there are a substantial number of nonhighly compensated employees eligible for benefits under benefit c approximately percent of the employees who are eligible are nonhighly compensated employees plr-117992-98 thus benefit c does not discriminate in favor of highly compensated employees and satisfies sec_117 of the code we conclude that the recent amendments to the plan do not substantially or materially affect the findings and conclusions reached in the prior ruling and that the analysis upon which the prior ruling was based remains applicable to the revised benefits program thus the plan continues to satisfy the requirements of sec_117 and sec_414 of the code regarding discrimination in favor of highly compensated employees accordingly for purposes of sec_117 of the code gross_income does not include any qualified_tuition_reduction benefit provided by the plan to employees of the taxpayer the ruling contained in this letter is based upon information and representations submitted by the taxpayer accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item not specifically discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling may be issued in the future therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_99_1 1999_1_irb_3 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances because it could help resolve future federal tax issues a copy of this letter should be maintained with the taxpayer’s permanent records a copy of this letter is being sent to the taxpayer’s district_director in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is also being sent to the taxpayer’s authorized representative s plr-117992-98 sincerely yours assistant chief_counsel income_tax accounting s william a jackson by_________________________ william a jackson chief branch enclosures copy of this letter copy for sec_6110 purposes
